UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 310 FIRST STREET, S.E., MOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer","acceleratedfiler" and "smaller reporting company” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Smaller reporting company o Non-accelerated filer o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,580,985 shares of Common Stock outstanding as of July 31, -1- AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2009, December 31, 2008 and June 30, 2008 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2009 and 2008 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 -2- Item 1. Financial Statements AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) June 30, December 31, June 30, 2009 2008 2008 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 46,773 $ 66,787 $ 47,720 Federal funds soldand interest bearing accounts 163,343 144,383 38,125 Investment securities available for sale, at fair value 257,771 366,106 291,813 Other investments 4,441 8,627 9,651 Loans 1,677,045 1,695,777 1,678,147 Less: allowance for loan losses 44,998 39,652 28,660 Loans, net 1,632,047 1,656,125 1,649,487 Premises and equipment, net 67,334 66,107 63,291 Intangible assets, net 3,339 3,631 4,217 Goodwill 54,813 54,813 54,813 Other real estate owned 19,180 4,742 2,222 Other assets 36,204 35,769 31,682 Total assets $ 2,285,245 $ 2,407,090 $ 2,193,021 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 210,456 $ 208,532 $ 200,936 Interest-bearing 1,765,915 1,804,993 1,569,925 Total deposits 1,976,371 2,013,525 1,770,861 Federal funds purchasedand securities sold under agreements to repurchase 16,484 27,416 39,795 Other borrowings 7,000 72,000 133,000 Other liabilities 9,967 12,521 14,541 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 2,052,091 2,167,731 2,000,466 Stockholders' Equity Preferred stock, par value$1; 5,000,000 shares authorized; 52,000 shares issued 49,279 49,028 - Common stock, par value $1;30,000,000 shares authorized;14,915,209, 14,865,703 and 14,886,967issued 14,915 14,866 14,895 Capital surplus 86,286 86,038 83,308 Retained earnings 87,451 93,696 105,430 Accumulated other comprehensive income 6,033 6,518 (291 ) Treasury stock, at cost, 1,334,030, 1,331,102 and 1,330,197 shares (10,810 ) (10,787 ) (10,787 ) Total stockholders' equity 233,154 239,359 192,555 Total liabilities and stockholders' equity $ 2,285,245 $ 2,407,090 $ 2,193,021 See notes to unaudited consolidated financial statements -3- AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 2008 2009 2008 Interest Income Interest and fees on loans $ 25,829 $ 28,339 $ 51,556 $ 58,472 Interest on taxable securities 2,906 3,646 6,563 7,228 Interest on nontaxable securities 255 173 422 346 Interest on deposits in other banks and federal funds sold 110 91 176 291 Total Interest Income 29,100 32,249 58,717 66,337 Interest Expense Interest on deposits 10,030 12,314 22,185 26,456 Interest on other borrowings 531 879 1,025 2,366 Total Interest Expense 10,561 13,193 23,210 28,822 Net Interest Income 18,539 19,056 35,507 37,715 Provision for Loan Losses 9,390 3,720 17,302 6,920 Net Interest Income After Provision for Loan Losses 9,149 15,336 18,205 30,595 Noninterest Income Service charges on deposit accounts 3,393 3,664 6,428 6,980 Mortgage banking activity 877 855 1,640 1,725 Other service charges, commissions and fees 77 220 140 498 Gain on sale of securities 101 - 814 - Other noninterest income 148 588 1,070 953 Total Noninterest Income 4,596 5,327 10,092 10,156 Noninterest Expense Salaries and employee benefits 7,899 8,660 15,890 17,278 Equipment and occupancy expenses 2,224 2,103 4,382 4,095 Amortization of intangible assets 147 293 293 585 Data processing and telecommunications expenses 1,704 1,655 3,331 3,179 Advertising and marketing expenses 439 656 1,013 1,534 Other non-interest expenses 5,316 2,609 8,547 4,931 Total Noninterest Expense 17,729 15,976 33,456 31,602 (Loss)/Income Before Tax (Benefit)/Expense (3,984 ) 4,687 (5,159 ) 9,149 Applicable Income Tax (Benefit)/Expense (1,290 ) 1,538 (1,829 ) 3,034 Net (Loss)/Income $ (2,694 ) $ 3,149 $ (3,330 ) $ 6,115 Preferred Stock Dividends 665 - 1,254 - Net (Loss)/Income Available to Common Shareholders (3,359 ) 3,149 (4,584 ) 6,115 Other Comprehensive Income Unrealized holding gain/(loss) arising during period on investment securities available for sale, net of tax (1,774 ) (4,447 ) (1,195 ) (1,770 ) Unrealized gain/(loss) on cash flow hedges arising during period , net of tax 917 (1,344 ) 1,239 249 Reclassification adjustment for (gains) included in net income, net of tax (66 ) - (529 ) - Comprehensive Income $ (4,282 ) $ (2,642 ) $ (5,069 ) $ 4,594 Basic (loss)/earnings per share $ (0.25 ) $ 0.23 $ (0.34 ) $ 0.45 Diluted (loss)/earnings per share $ (0.25 ) $ 0.23 $ (0.34 ) $ 0.45 Weighted Average Common Shares Outstanding Basic 13,524 13,511 13,526 13,558 Diluted 13,524 13,563 13,526 13,561 Dividends declared per share $ 0.05 $ 0.14 $ 0.10 $ 0.28 See notes to unaudited consolidated financial statements. -4- AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) SixMonths Ended June 30, 2009 2008 Cash Flows From Operating Activities: Net Income/(Loss) $ (3,330 ) $ 6,115 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,808 1,570 Net (gains)/losses on sale or disposal of premises and equipment 96 (34 ) Net (gains)/losses on sale of other real estate owned 782 (329 ) Provision for loan losses 17,302 6,920 Amortization of intangible assets 293 585 Net gains on securities available for sale (794 ) - Other prepaids, deferrals and accruals, net 1,890 (795 ) Net cash provided by operating activities 18,047 14,032 Cash Flows From Investing Activities: Net decrease in federal funds soldand interest bearing deposits (18,960 ) (26,103 ) Proceeds from maturities of securities available for sale 124,501 52,155 Purchase of securities available for sale (48,191 ) (57,307 ) Proceeds from sales of securities available for sale 31,879 - Net (increase)/decrease in loans (13,503 ) (75,562 ) Proceeds from sales of other real estate owned 5,060 10,333 Proceeds from sales of premises and equipment 1,647 350 Purchases of premises and equipment (4,778 ) (7,664 ) Net cash used in investing activities 77,655 (103,798 ) Cash Flows From Financing Activities: Net increase/(decrease) in deposits (37,154 ) 13,596 Net (increase)/decrease in federal funds purchasedand securities sold under agreements to repurchase (10,932 ) 25,090 Net increase/(decrease) in other borrowings (65,000 ) 42,500 Dividends paid - preferred stock (1,254 ) - Dividends paid – common stock (1,358 ) (3,798 ) Purchase of treasury shares (24 ) (18 ) Proceeds from exercise of stock options 6 312 Net cashprovided by financing activities (115,716 ) 77,682 Net decrease in cash and due from banks $ (20,014 ) $ (12,084 ) Cash and due from banks at beginning of period 66,787 59,804 Cash and due from banks at end of period $ 46,773 $ 47,720 See notes to unaudited consolidated financial statements. -5- AMERIS BANCORP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) NOTE 1 – BASIS OF PRESENTATIONAND ACCOUNTING POLICIES Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates 50 branches inGeorgia, Alabama, northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, to minimize risk, each advisory board and senior managers make lending and community specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.The interim consolidated financial statements included herein are unaudited, but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented.All significant intercompany accounts and transactions have been eliminated in consolidation.The results of operations for the period ended June 30, 2009 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the financial statements and notes thereto and the report of our registered independent public accounting firm included in the Company’s Annual Report on Form 10-K for the yearended December 31, Certain amounts reported forthe periods ended December 31, 2008 and June 30, 2008 have been reclassified to conformto the presentation as of June 30, 2009.These reclassifications had no effect on previously reported net income or stockholders' equity. -6- Subsequent Events The Company has evaluated all subsequent events through August 7, 2009, the date of this filing, and determined there are no material recognized or unrecognized subsequent events. Newly Adopted Accounting Pronouncements In June 2009, the Financial Accounting Standards Board ("FASB") issued Statement of Financial Accounting Standards ("SFAS") No. 168, The AFSB Accounting Standards Codification and the Hierarchy of Generally Accepted
